Citation Nr: 0211836	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-24 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1972 to March 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's current low back disorder is not causally 
or etiologically related to the veteran's active service.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statement of the case issued in connection with the veteran's 
appeal, as well as additional correspondence to the veteran, 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason that his claim was 
denied.  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  The 
veteran was also afforded several VA examinations.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for a 
low back disorder.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records, VA medical records, and private medical 
records, as well as two VA examination reports.

The veteran's Report of Medical History for enlistment, dated 
February 1972, shows that the veteran denied recurrent back 
pain and bone or joint deformities.  However, the veteran 
reported occasional low back pain treated with ultrasound in 
1969, with no problems since then and full range of motion.  
The contemporaneous Report of Medical Examination showed that 
clinical examination of the spine and musculoskeletal system 
was normal and that the veteran had full range of motion of 
the back without spasm.  

Another Report of Medical History, dated March 1972, 
indicates that the veteran denied recurrent back pain.  In 
May 1975, the veteran was treated for complaints of low back 
pain for two days.  The veteran reported that he incurred a 
back injury prior to entering service, and that since 
entering service he had only one prior episode of back pain, 
for which he slept on a waterbed and did not seek medical 
treatment.  Examination showed muscle spasms of the lower 
back and full range of motion with little discomfort.  The 
diagnosis was chronic low back pain.

A November 1975 Report of Medical examination showed that 
clinical examination of the veteran's extremities, spine, and 
musculoskeletal system was normal.  A January 1976 treatment 
note shows that the veteran complained of low back pain after 
moving heavy equipment.  He denied urinary problems and 
reported a history of a back injury at age 16, without a 
fracture.  Examination showed full range of motion, a grossly 
intact neurological examination, and tenderness at L5-S1.  An 
x-ray of the lumbosacral spine was negative.  He was assessed 
as having musculoskeletal low back pain secondary to height.

A January 1980 Report of Medical History indicates that the 
veteran reported experiencing recurrent back pain.  The 
January 1980 Report of Medical Examination shows that 
clinical evaluation of the veteran's spine and 
musculoskeletal system was normal.  In addition, a February 
1983 Report of Medical History indicates that the veteran 
denied recurrent back pain or a bone or joint deformity.  A 
February 1983 Report of Medical Examination also showed a 
normal spine and musculoskeletal system.  

Private medical records dated January 1968 to September 1982 
show that the veteran was seen for a back injury in February 
1970, when he was in an automobile accident.  According to 
the treatment notes, he was tender in the right sacroiliac 
area and complained of stiffness.  He received ultrasound 
treatment.

A December 1989 radiology report from Povdre Valley Hospital 
indicates than a CT scan of the lumbar spine showed an 
abnormality of the L5-S1, consisting of a herniated left 
central disc effacing the thecal sac and a vacuum disc.  The 
L3-4 level was normal and the L4-5 level had a mild, bulging 
annulus without disc herniation.  The impression was L5-S1 
disc herniation with effacement of the thecal sac.

Private medical records dated November 1995 show that the 
veteran was treated for low back pain after his back started 
hurting while he was driving over rough roads for his 
employer.  He denied a prior history of low back pain, as 
well as denied having lifted, bent, or otherwise straining 
his back.  An x-ray showed a moderate to marked decrease in 
disc height at L5-S1 with degenerative vacuum disc phenomenon 
and small anterior osteophytes.  Posterior facet degenerative 
changes were also noted at L5.  The veteran received physical 
therapy.  

A clinic progress note from Lutheran Medical Center, also 
dated November 1995, reiterates the veteran's history of 
injury while driving and his denial of previous back 
problems.  Examination showed tenderness over L3, L4, and L5, 
without muscle spasm.  The assessment was low back pain.  A 
follow-up note indicates that the veteran's back pain 
remained unchanged and that the veteran denied any leg pain.  
Examination showed normal gait and paralumbar tenderness on 
the right.  There was no sacroiliac joint tenderness, motor 
weakness, or sensory deficit.  The assessment was low back 
pain.  

A December 1995 Missouri Department of Labor, Division of 
Workers' Compensation, Surgeon's Report shows that the 
veteran reported that his back started hurting him while 
driving.  The report also reiterated the aforementioned 
medical findings of Lutheran Medical Center and noted that 
the veteran did not necessitate further treatment and that 
the veteran's injury did not result in a permanent defect.  

VA medical records dated October 2000 show that the veteran 
complained of back pain, with numbness in the right leg.  The 
veteran reported that he had back problems since his service, 
when he injured his back while lifting a box.  He denied loss 
of bowel or bladder control.  A neurological examination was 
normal, including coordination and sensation, except for the 
veteran's right thigh.  The impression was that the veteran 
had low back pain and decreased pain sensation at the right 
lateral thigh compatible with radicular pain.

November 2000 VA medical records show that the veteran 
reported that his back improved when the amount of lifting he 
did was decreased.  Examination showed 1+ deep tendon 
reflexes and severe tenderness of the right lumbar area upon 
palpation.  The impression was worsening low back and right 
leg pain.  Vocational training for a different occupation was 
recommended because the veteran had low back pain for many 
years, which made him intolerant of heavy lifting, bending, 
and stooping.

January 2001 VA medical records show that the veteran 
continued to complain of severe leg pain and reported that 
his back and leg were worsening with physical labor.  The 
examining provider noted that physical labor was potentially 
dangerous to the veteran due to his lumbar disc herniation 
and severe back and leg pain, which could be aggravated and 
recommended that the veteran cease to do physical labor.  An 
MRI of the lumbosacral spine showed lumbar disc herniation.

The veteran was first afforded a VA examination in connection 
with his claim in June 2001.  According to the report, the 
veteran denied a specific injury to his back, but complained 
of chronic discomfort, including stiffness and pain.  He 
reported that he had to bend over to get through doorways 
while in the service and that he worked as an electronics and 
data communications specialist after his service, until he 
became an "over-the-road" truck driver in 1985.  The 
examiner also noted that the veteran was able to perform all 
of his activities of daily living and had not lost any time 
at work due to his back.  Examination showed that the veteran 
was 6 feet, 8 inches tall and weighed 325 pounds.  He had 
slight tenderness with palpation over his lower lumbosacral 
area, normal musculature, and 2+ deep tendon reflexes.  
Strength was 5 out of 5 and there were no paraspinous muscle 
spasms or abnormal curvatures of the spine.  Sensation was 
intact.  The diagnosis was chronic low back pain with 
positive herniation as per an MRI, without radicular 
symptomatology.  The examiner noted that a review of the 
veteran's claims file showed complaints of low back pain 
beginning in 1970 and that he was diagnosed with an L5-S1 
herniation in 1989 and degenerative changes at L5 in 1995.  
She also observed that the veteran's back pain in service was 
primarily musculoskeletal in origin and was related to the 
veteran's height, but that the "chronic nature of his low 
back pain . . . could be related to his present disk 
disease" because the veteran denied specific injuries and 
that the veteran's height and weight compounded his problems.

The veteran was afforded a second VA examination by the same 
examiner in June 2002.  According to the report, the veteran 
complained of daily pain, morning stiffness, fatigability, 
and a lack of endurance, as well as radiculopathy down his 
right leg.  He also complained of flare-ups with stooping.  
He denied using braces, supports, or canes.  He also denied 
back injuries or back surgery, and denied interference with 
daily activities.  Examination showed that the veteran had 
mild tenderness with palpation over his lower lumbosacral 
area, without paraspinous muscle spasms.  Musculature of his 
back was normal, deep tendon reflexes were 2+, strength was 5 
out of 5, and sensation was intact.  The diagnoses were 
degenerative joint disease of the lumbosacral spine with 
positive herniation of L5-S1, with positive radicular 
symptoms resulting in chronic low back pain.  The examiner 
noted that a review of the veteran's claims file showed 
complaints of low back pain beginning in 1970, diagnoses of 
low back pain in 1975 and 1976, and a diagnosis of an L5-S1 
herniation in 1989 and degenerative changes at L5 in 1995.  
She opined that there was "no evidence to indicate that [the 
veteran's] herniated disc was related to his . . . service . 
. . .  [as his] injuries in service were deemed to be 
musculoskeletal in origin without any underlying disk 
pathology or symptomatology."  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
herniated disc of the lumbar spine.  See 38 U.S.C.A. §§ 1110, 
1131 (an award of service connection requires that the 
veteran incur a disease or disability during service).  The 
Board acknowledges that the veteran's service medical records 
indicate that he was treated for low back pain during 
service.  Nonetheless, the veteran's private and VA medical 
records indicate that the veteran's current back disability 
is unrelated to his in-service low back pain.  Most 
significantly, the examiner, at the June 2002 VA examination, 
clearly stated that there was no evidence that the veteran's 
current low back disorder was related to his service.  In 
this regard, the Board observes that the VA examiner found 
that the veteran's in-service treatment was for 
musculoskeletal complaints, and that there was no evidence of 
disc herniation, degenerative disc disease, or other disc 
pathology while he was in service.  Likewise, the Board notes 
that the veteran denied any previous back injuries when 
treated in 1995 for back pain caused by driving.  Thus, the 
only evidence linking the veteran's current back disability 
to his active service is the veteran's statements.  As such, 
a causal link between the veteran's current back disability 
and his service has not been established, because the veteran 
is a layperson without medical training or expertise, and his 
contentions do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).   The Board acknowledges the June 2001 VA 
examination report stated that the veteran's chronic low back 
pain could be related to the veteran's current degenerative 
disc disease, but notes that the examiner, as in June 2002, 
concludes that the veteran's low back pain in service was 
musculoskeletal.  As such, the Board finds that the opinion 
provided by the VA examiner, which was based on an 
examination of the veteran, consideration of the veteran's 
assertions and history, and a review of the prior evidence of 
record, to be persuasive.  It is also noteworthy that the 
veteran did not note any back problems at the time of his 
February 1983 examination, and that his March 1980 and 
February 1983 examinations found his back to be normal.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  See also Savage, supra.   Accordingly, without a link 
between the veteran's in-service treatment for low back pain 
and the veteran's current degenerative joint disease and 
herniated disc of the lumbar spine, the Board finds that the 
veteran is not entitled to service connection for a low back 
disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a low back disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.



ORDER

Service connection for a low back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

